Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	In response to a restriction requirement mailed on 02/18/2022, the Applicant elected Species I as embodied in an OLED display panel encompassing claims 1-16 with traverse on 03/17/2022.
	The Applicant argues that the restriction between Species I and Species II is improper on the basis that the disclosure of the present invention (e.g., para [0005] and [0028]-[0031] in the specification filed) structurally distinguishes the present invention from and non-obvious over that of the cited prior art of US 2019/0633142 A1. The examiner respectfully disagrees, because all of the elements of the claimed invention is taught by the cited prior art; thus, the special technical feature in the claimed invention is not the Applicant's contribution over the prior art. 
	Method claims 17-20 directed to non-elected Species II have been withdrawn from examination1. Elected claims 1-16 are examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	Two information disclosure statements submitted on 06/17/2020 (“06-17-20 IDS”) and 01/26/2022 ("01-26-22 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 06-17-20 IDS and 01-26-22 IDS are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  ORGANIC LIGHT EMITTING DIODE DISPLAY PANEL HAVING GROOVE STRUCTURE IN THIN FILM PACKAGING LAYER TO IMPROVE ADHESION AND METHOD OF MANUFACTURING THEREOF 

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
	In each of the independent claims 1 and 12, please consider amending "an packaging layer" to "a packaging layer."  Appropriate correction is required.


Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because the term "substantially" in "substantially the same" is a relative and subjective term that creates a zone of uncertainty around the metes and bounds of how thick the first inorganic packaging layer are relative to the thickness of the second inorganic packaging layer.  
	Claims 2-11 are indefinite for depending from the indefinite independent claim 1. 
	Claim 11 is further indefinite, because the term "low" in "low work function" is a relative and subjective term that fails to provide a requisite baseline from which one may be able to judge whether a material would have a low work function. 

A. Prior-art rejections based on Tanaka
	
Claim Rejections - 35 USC § 1022  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2019/0363142 A1 to Tanaka et al. ("Tanaka").
Fig. 2 of Tanaka has been provided to support the rejection below: 	

    PNG
    media_image1.png
    409
    595
    media_image1.png
    Greyscale


Regarding independent claim 1, Tanaka teaches an OLED display panel (see Fig. 2), comprising:
a base substrate 11 (para [0064] - "back film 11"),
a thin film transistor (TFT) layer T1 (para [0076] - "TFT elements T1"), 
an OLED device layer 5R (para [0060] discloses organic EL layer 5R) and a packaging layer 6a, 6b, 6c (para [0075] - "The sealing film 6 composes of three layers of an inorganic film 6a, a sealing organic film 6b, and an inorganic film 6c...") sequentially disposed; 

wherein the first inorganic packaging layer 6a is provided with a first groove (see any one of the steps formed directly above the stepped edges of the organic EL layer 5R in Fig. 2) on a side in contact with the first organic packaging layer 6b; 
wherein the first organic packaging layer 6a is provided with a second groove (see Fig. 2) on a side in contact with the second inorganic packaging layer 6c; 
wherein a thickness of the first inorganic packaging layer 6a is substantially same as a thickness of the second inorganic packaging layer 6b (see Fig. 2). 
Regarding claim 4, Tanaka teaches the first groove that is uniformly disposed as an array on the side of the first inorganic packaging layer 6a that in contact with the first organic packaging layer 6b; the second groove is uniformly disposed as an array on the side of the first organic packaging layer 6a in contact with the second inorganic packaging layer 6b. 
Regarding claim 6, Tanaka teaches a shape of the first groove and the second groove that is one of a J shape or a crescent shape. 
Regarding claim 9, Tanaka teaches the base substrate 11 that is a flexible substrate (para [0064] - "...a back film 11 as a flexible substrate..."). 
Regarding claim 10, Tanaka teaches the TFT layer that is a top gate TFT.
Regarding claim 11, Tanaka teaches a cathode layer H9c in the OLED device that is made of a material (e.g. ITO) having a low work function. 

Regarding independent claim 12, Tanaka teaches an OLED display panel (see Fig. 2), comprising:
a base substrate 11 (para [0064] - "back film 11"),
a TFT layer T1 (para [0076] - "TFT elements T1"), 
an OLED device layer 5R (para [0060] discloses organic EL layer 5R) and a packaging layer 6a, 6b, 6c (para [0075] - "The sealing film 6 composes of three layers of an inorganic film 6a, a sealing organic film 6b, and an inorganic film 6c...") sequentially disposed; 
wherein the packaging layer 6a, 6b, 6c comprises a first inorganic packaging layer 6a, a first organic packaging layer 6b, and a second inorganic packaging layer 6c sequentially disposed;
wherein the first inorganic packaging layer 6a is provided with a first groove (see any one of the steps formed directly above the stepped edges of the organic EL layer 5R in Fig. 2) on a side in contact with the first organic packaging layer 6b; 
wherein the first organic packaging layer 6a is provided with a second groove (see Fig. 2) on a side in contact with the second inorganic packaging layer 6c. 
Regarding claim 15, Tanaka teaches the first groove that is uniformly disposed as an array on the side of the first inorganic packaging layer 6a that in contact with the first organic packaging layer 6b; the second groove is uniformly disposed as an array on the side of the first organic packaging layer 6a in contact with the second inorganic packaging layer 6b. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka.
Regarding claim 7, Tanaka teaches a predetermined thickness of the first inorganic packaging layer 6a and the second inorganic packaging layer 6c that is many times thinner than a predetermined thickness of the first organic packaging layer 6b (see Fig. 2). 
Tanaka does not specify a range of thickness of the first inorganic packaging layer that is 1 to 2 µm or a range of thickness of the second inorganic packaging layer that is 1 to 2 µm. Tanaka also does not specify a range of thickness of the first organic packaging that is 6 to 12 µm.
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of 
	Since the only difference between the claimed OLED display panel and the OLED display panel taught by Tanaka is relative dimensions of the thicknesses of the first and second inorganic packaging layers each having a range of 1 to 2 µm and the thickness of the first organic packaging layer having a range of 6 to 12 µm, the Court would be more likely than not hold that the claimed OLED display panel is not patentably distinct from the OLED display panel taught by Tanaka.  

B. Prior-art rejections based on the combination of Li and Song
Claim Rejections - 35 USC § 103
Claims 1-4, 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2018/0233701 A1 to Li et al. ("Li") and further in view of Pub. No. US 2018/0076417 A1 to Song et al. ("Song").
[AltContent: textbox (G4)][AltContent: arrow][AltContent: textbox (G3)][AltContent: arrow][AltContent: textbox (OL3)][AltContent: arrow][AltContent: textbox (OL2)][AltContent: arrow][AltContent: textbox (OL1)][AltContent: arrow][AltContent: textbox (G2)][AltContent: arrow][AltContent: textbox (G1)][AltContent: arrow][AltContent: textbox (IOL4)][AltContent: arrow][AltContent: arrow][AltContent: textbox (IOL3)][AltContent: textbox (IOL2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (IOL1)]
    PNG
    media_image2.png
    347
    489
    media_image2.png
    Greyscale


Regarding independent claim 1, Li teaches an OLED display panel (see Fig. 9 for example), comprising:
a base substrate 10 (para [0061] - "In particular, the substrate 10 is a TFT substrate."),
an OLED device layer 20 (para [0062] - "OLED device 20") and a packaging layer IOL1, OL1, IOL2 or IOL1, OL1, IOL2, OL2, IOL3 or IOL1, OL1, IOL2, OL2, IOL3, OL3, IOL4 sequentially disposed; 
wherein the packaging layer IOL1, OL1, IOL2 or IOL1, OL1, IOL2, OL2, IOL3 or IOL1, OL1, IOL2, OL2, IOL3, OL3, IOL4 comprises a first inorganic packaging layer IOL1 (para [0062] - "a first inorganic layer 31"), a first organic packaging layer OL1 (para [0069] - "a first organic layer 51") and a second inorganic packaging layer IOL2 (para [0073] - "a second inorganic layer 32") sequentially disposed;
IOL1 is provided with a first groove G1 on a side in contact with the first organic packaging layer OL1; 
wherein the first organic packaging layer OL1 is provided with a second groove G2 on a side in contact with the second inorganic packaging layer IOL2; 
	wherein a thickness of the first inorganic packaging layer IOL1 (para [0063] - "In particular, a thickness of the first inorganic layer 31 is 500 nm~2 µm.") is substantially same as a thickness of the second inorganic packaging layer IOL2 (para [0079] - "In particular, a thickness of the second inorganic layer 32 is 500 nm~2 µm.").
	Although Li teaches that the base substrate 10 is a TFT substrate, Li does not show the details of the TFT.
	However, Song teaches an OLED display panel in which structural details of an OLED 140 and TFT 120 on a substrate 110 are shown. Song teaches the TFT 120 that is formed on the substrate 110, and the TFT 120 being electrically connected to the overlying OLED 140 (see Fig. 1). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the OLED display panel to have the OLED 140 and TFT 120 on a substrate 110 taught by Song in the OLED display panel of Li, so as to provide an OLED display panel with the structural elements and their structural details (Song, para [0042]). 
	Regarding claim 2, Li further teaches the packaging layer IOL1, OL1, IOL2, OL2, IOL3 or IOL1, OL1, IOL2, OL2, IOL3, OL3, IOL4 that further comprises a second organic packaging layer OL2 and a third inorganic packaging layer IOL3 sequentially disposed on the second inorganic packaging layer IOL2, wherein the second inorganic IOL2 is provided with a third groove G3 on a side in contact with the second organic packaging layer OL2; wherein the second organic packaging layer OL2 is provided with a fourth groove G4 on a side in contact with the third inorganic packaging layer IOL3. 
	Regarding claim 3, Li further teaches the first groove G1 and the third groove G3 that have a same shape, and the second groove G2 and the fourth groove G4 that have a same shape.
Regarding claim 4, Li further teaches the first groove G1 that is uniformly disposed as an array on the side of the first inorganic packaging layer IOL1 that in contact with the first organic packaging layer OL1; the second groove G2 is uniformly disposed as an array on the side of the first organic packaging layer OL1 in contact with the second inorganic packaging layer IOL2. 
Regarding claim 6, Li further teaches a shape of the first groove G1 and the second groove G2 that is a J shape.
	Regarding claim 8, Li teaches the first inorganic packaging layer IOL1 and the second inorganic layer IOL2 that that made from silicon nitride (para [0065] - "In particular, a composition of the first inorganic layer 31 includes...Silicon Nitride..."; para [0081] - "In particular, a composition of the second inorganic layer 32 includes...Silicon Nitride..."), and the first organic packaging layer OL1 that is made of polymethylmethacrylate (para [0076] - "Preferably, the composition of the first organic layer 51 includes...polymethylmethacrylate.").
Regarding claim 9, the combination of Li and Song teaches the base substrate 110 that is a rigid substrate or a flexible substrate (para [0041] - "For example, the substrate 110 may be formed of glass or plastic. And, the substrate 110 may have a flexible characteristic.").
	Regarding claim 10, the combination of Li and Song teaches the TFT layer 120 that is a top gate TFT (see Fig. 2 of Song).
	Regarding claim 11, the combination of Li and Song teaches the cathode layer 143 (para [0046] of Song) that is made of a material having a low work function (para [0051] - "For example, the cathode 143 may be formed of a metal material such as silver (Ag), magnesium (Mg), an alloy of silver and magnesium (Ag-Mg), or a transparent conductive oxide such as IZO, ITO, etc."). 
Regarding independent claim 12, Li teaches an OLED display panel (see Fig. 9 for example), comprising:
a base substrate 10 (para [0061] - "In particular, the substrate 10 is a TFT substrate."),
an OLED device layer 20 (para [0062] - "OLED device 20") and a packaging layer IOL1, OL1, IOL2 or IOL1, OL1, IOL2, OL2, IOL3 or IOL1, OL1, IOL2, OL2, IOL3, OL3, IOL4 sequentially disposed; 
wherein the packaging layer IOL1, OL1, IOL2 or IOL1, OL1, IOL2, OL2, IOL3 or IOL1, OL1, IOL2, OL2, IOL3, OL3, IOL4 comprises a first inorganic packaging layer IOL1 (para [0062] - "a first inorganic layer 31"), a first organic packaging layer OL1 (para [0069] - "a first organic layer 51") and a second inorganic packaging layer IOL2 (para [0073] - "a second inorganic layer 32") sequentially disposed;
IOL1 is provided with a first groove G1 on a side in contact with the first organic packaging layer OL1; 
wherein the first organic packaging layer OL1 is provided with a second groove G2 on a side in contact with the second inorganic packaging layer IOL2.
	Although Li teaches that the base substrate 10 is a TFT substrate, Li does not show the details of the TFT.
	However, Song teaches an OLED display panel in which structural details of an OLED 140 and TFT 120 on a substrate 110 are shown. Song teaches the TFT 120 that is formed on the substrate 110, and the TFT 120 being electrically connected to the overlying OLED 140 (see Fig. 1). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the OLED display panel to have the OLED 140 and TFT 120 on a substrate 110 taught by Song in the OLED display panel of Li, so as to provide an OLED display panel with the structural elements and their structural details (Song, para [0042]). 
	Regarding claim 13, Li further teaches the packaging layer IOL1, OL1, IOL2, OL2, IOL3 or IOL1, OL1, IOL2, OL2, IOL3, OL3, IOL4 that further comprises a second organic packaging layer OL2 and a third inorganic packaging layer IOL3 sequentially disposed on the second inorganic packaging layer IOL2, wherein the second inorganic packaging layer IOL2 is provided with a third groove G3 on a side in contact with the second organic packaging layer OL2; wherein the second organic packaging layer OL2 is provided with a fourth groove G4 on a side in contact with the third inorganic packaging layer IOL3. 
Regarding claim 14, Li further teaches the first groove G1 and the third groove G3 are disposed the shape, and the second groove G2 and the fourth groove G4 that are disposed the same.
	Regarding claim 15, Li further teaches the first groove G1 that is uniformly disposed as an array on the side of the first inorganic packaging layer IOL1 that in contact with the first organic packaging layer OL1; the second groove G2 is uniformly disposed as an array on the side of the first organic packaging layer OL1 in contact with the second inorganic packaging layer IOL2.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 is rejected, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 4 and the intervening claim 4 or (ii) claim 5 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 1; and the pending 35 U.S.C. 112(b) rejection of the base claim 1 is successfully traversed.
Claim 16 is objected to, but would be allowable if (i) its base claim 12 is amended to include all of the limitations of claim 16 and the intervening claim 15 or (ii) claim 16 is rewritten in independent form to include all of the limitations of its base claim 12 and the intervening claim 15.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2016/0322601 A1 to Lee to et al.
Pub. No. US 2013/0161680 A1 to Oh et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        23 March 2022	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note that the non-elected Species II encompassing the method claims 17-20 may qualify to be rejoined should the claims of the elected Species I be allowed, however (see line item number 3 starting on page 4 in the restriction requirement).
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status